Exhibit 99.3 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Central European Media Enterprises Ltd. We have audited the accompanying consolidated balance sheets of Central European Media Enterprises Ltd. and subsidiaries (the "Company") as of December 31, 2009 and 2008, and the related consolidated statements of operations and comprehensive income, equity and cash flows for each of the three years in the period ended December 31, 2009. Our audits also included the financial statement schedule listed in Item 15. These financial statements and the financial statement schedule are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements and the financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Central European Media Enterprises Ltd. and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, the financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. As discussed in Note 2 to the consolidated financial statements, on January 1, 2009, the Company adopted Statement of Financial Accounting Standards No. 160, Non-Controlling Interests in Consolidated Financial Statements – an amendment of ARB 51 (included in Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 810, Consolidation) and FASB Staff Position APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement) (included in FASB ASC Topic 470, Debt). As discussed in Note 18, on January 1, 2010, the Company made a change in the composition of reportable segments.The Company has retrospectively adjusted all periods presented in the consolidated financial statements for the effect of these changes. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated February 24, 2010 expressed an unqualified opinion on the Company's internal control over financial reporting. DELOITTE LLP London, United Kingdom February 24, 2010 (October 8, 2010 as to the effects of the discontinued operations described in Notes 2, 19 and 23 and the change in segments described in Note 18). Page 1 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED BALANCE SHEETS (US$ 000’s, except share data) December 31, 2009 December 31, 2008 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable (net of allowance) (Note 7) Program rights, net Assets held for sale Other current assets (Note 8) Total current assets Non-current assets Investments (Note 5) - Property, plant and equipment, net (Note 9) Program rights, net Goodwill (Note 4) Broadcast licenses and other intangible assets, net (Note 4) Other non-current assets (Note 8) Total non-current assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 2 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED BALANCE SHEETS (continued) (US$ 000’s, except share data) December 31, 2009 December 31, 2008 LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued liabilities (Note 10) $ $ Current portion of long-term debt and other financing arrangements (Note 6) Liabilities held for sale Other current liabilities (Note 11) Total current liabilities Non-current liabilities Long-term debt and other financing arrangements (Note 6) Other non-current liabilities (Note 11) Total non-current liabilities Commitments and contingencies (Note 20) EQUITY: CME Ltd. shareholders’ equity: Nil shares of Preferred Stock of $0.08 each (December 31, 2008 – nil) - - 56,046,176 shares of Class A Common Stock of $0.08 each (December 31, 2008 –36,024,273) 7,490,936 shares of Class B Common Stock of $0.08 each (December 31, 2008 – 6,312,839) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total CME Ltd. shareholders’ equity Noncontrolling interests ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 3 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s, except share and per share data) For the Year Ended December 31, Net revenues $ $ $ Operating expenses: Operating costs Cost of programming Depreciation of station property, plant and equipment Amortization of broadcast licenses and other intangibles (Note 4) Cost of revenues Selling, general and administrative expenses Impairment charge (Note 4) - Operating (loss) / income ) Interest income Interest expense (Note 15) Foreign currency exchange gain / (loss), net ) ) Change in fair value of derivatives (Note 12) ) Other income (Loss) / incomefrom continuing operations before tax ) Provision for income taxes ) ) ) (Loss) / income from continuing operations ) Discontinued operations, net of tax (Note 19) ) ) Net (loss) /income ) ) Net loss / (income) attributable to noncontrolling interests ) ) Net (loss) income attributable to CME Ltd. $ ) $ ) $ Net (loss) / income ) ) Currency translation adjustment ) ) Obligation to repurchase shares - ) Comprehensive (loss) /income $ ) $ ) $ Comprehensive income / (loss) attributable to noncontrolling interests ) ) Comprehensive (loss) / income attributable to CME Ltd. $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. Page 4 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (continued) (US$ 000’s, except share and per share data) For the Year Ended December 31, PER SHARE DATA (Note 17): Net (loss) / income per share: Continuing operations - Basic $ ) $ $ Continuing operations - Diluted ) Discontinued operations – Basic ) ) Discontinued operations - Diluted ) ) Net (loss) / income attributable to CME Ltd common shareholders – Basic ) ) Net (loss) / income attributable to CME Ltd common shareholders – Diluted $ ) $ ) $ Weighted average common shares used in computing per share amounts (000’s): Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. Page 5 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED STATEMENTS OF EQUITY (US$ 000’s, except share data) CME Ltd. Shareholders Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Retained Deficit Accumulated Other Comprehensive Income Noncontrolling Interests Total Equity BALANCE, December 31, 2006 $ ) $ $ $ Impact of adoption of FIN 48 - ) - - ) Stock-based compensation - Shares issued, net of fees - Stock options exercised 25 - Acquisitions of noncontrolling interests - ) ) Dividends paid to holders of noncontrolling interests - ) ) Net income - Currency translation adjustment - 50 Obligation to repurchase shares - ) - ) BALANCE, December 31, 2007 $ Stock-based compensation - Stock options exercised 2 - Purchase and extinguishmentof capped call options (Note 6) - ) ) - - ) Acquisitions of noncontrolling interests - ) ) Dividends paid to holders of noncontrolling interests - ) ) Bifurcation of equity option embedded in convertible notes - Net loss - ) - ) Currency translation adjustment - ) 4 ) Obligation to repurchase shares - BALANCE, December 31, 2008 $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 6 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED STATEMENTS OF EQUITY (continued) (US$ 000’s, except share data) CME Ltd. Shareholders Class A Common Stock Class B Common Stock Additional Paid-In Capital Retained Deficit Accumulated Other Comprehensive Income Noncontrolling Interests Total Equity Number of shares Par value Number of shares Par value BALANCE, December 31, 2008 $ ) $ $ $ Stock-based compensation - Acquisition of noncontrolling interests - ) - - ) Shares issued, net of fees - - - Shares issued in connection with the acquisition of Media Pro Entertainment (Note 3) 176 - - 55,264 - - - 55,440 Warrants issued in connection with the acquisition of Media Pro Entertainment (Note 3) - 13,768 - - - 13,768 Conversion of class B shares (Note 13) ) ) - Dividends paid to holders of noncontrolling interest - ) ) Net loss - ) - ) ) Currency translation adjustment - ) ) ) BALANCE, December 31, 2009 $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. Page 7 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) For the Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) / income $ ) $ ) $ Adjustments to reconcile net(loss) / income to net cashgenerated from operating activities: Loss / (income) from discontinued operations (Note 19) ) Depreciation and amortization Impairment charge (Note 4) - Loss on disposal of fixed assets - - Stock-based compensation (Note 16) Change in fair value of derivatives (Note 12) ) ) Foreign currency exchange (gain) / loss, net ) Net change in (net of effects of acquisitions and disposals of businesses): Accounts receivable ) ) Program rights ) ) ) Other assets ) ) Accounts payable and accrued liabilities ) ) Income taxes payable ) ) Deferred taxes ) ) ) VAT and other taxes payable ) ) ) Net cash generated from continuing operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Net change in restricted cash - - ) Purchase of property, plant and equipment ) ) ) Proceeds from disposal of property, plant and equipment Investments in subsidiaries and unconsolidated affiliates ) ) ) Repayment of loans and advances to related parties ) Net cash used in continuing investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of Common Stock, net of fees - Net proceeds from issuance of Senior Notes - Redemption or repayment of Senior Notes ) - ) Net proceeds from issuance of Convertible Notes - - Purchase of capped call option - ) - Proceeds from credit facilities Payment of credit facilities and capital leases ) ) ) Proceeds from exercise of stock options - Excess tax benefits from share based payment arrangements Distributions paid to holders of noncontrolling interests ) ) ) Net cash received from continuing financing activities NET CASH USED IN DISCONTINUED OPERATIONS – OPERATING ACTIVITIES ) ) ) NET CASH USED IN DISCONTINUED OPERATIONS – INVESTING ACTIVITIES ) ) ) NET CASH USED IN DISCONTINUED OPERATIONS – FINANCING ACTIVITIES ) ) - Impact of exchange rate fluctuations on cash ) ) Net increase / (decrease) in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ $ Cash paid for income taxes (net of refunds) $ $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING AND INVESTING ACTIVITIES: Issuance of equity in connection with the acquisition of Media Pro Entertainment $ - - Issuance of warrants in connection with the acquisition of Media Pro Entertainment $ - - Contribution of investment in connection with the acquisition of Media Pro Entertainment $ - - Acquisition of property, plant and equipment under capital lease $ $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 8 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share data) 1.ORGANIZATION AND BUSINESS Central European Media Enterprises Ltd., a Bermuda corporation, was formed in June 1994.Our assets are held through a series of Dutch and Netherlands Antilles holding companies. We are a vertically integrated media company operating leading broadcasting, internet and TV content businesses in seven Central and Eastern European countries with an aggregate population of approximately 97 million people. At December 31, 2009, we had operations in Bulgaria, Croatia, the Czech Republic, Romania, the Slovak Republic, Slovenia and Ukraine.Our former operations in Ukraine were disposed of on April 7, 2010 (see Note 19, “Discontinued Operations”). Our subsidiaries, equity-accounted affiliates and cost investments as at December 31, 2009 were: Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Top Tone Media S.A. % Luxembourg Subsidiary Zopal S.A. % Luxembourg Subsidiary PRO BG MEDIA EOOD % Bulgaria Subsidiary LG Consult EOOD % Bulgaria Subsidiary Top Tone Media Bulgaria EOOD % Bulgaria Subsidiary Ring TV EAD % Bulgaria Subsidiary Nova TV d.d. % Croatia Subsidiary Operativna Kompanija d.o.o. % Croatia Subsidiary Media House d.o.o. % Croatia Subsidiary Internet Dnevnik d.o.o. % Croatia Subsidiary CET 21 spol. s r.o. % Czech Republic Subsidiary Jyxo, s.r.o. % Czech Republic Subsidiary BLOG Internet, s.r.o. % Czech Republic Subsidiary Mediafax s.r.o. % Czech Republic Subsidiary Media Pro International S.A. % Romania Subsidiary Media Vision S.R.L. % Romania Subsidiary Pro TV S.A. % Romania Subsidiary Sport Radio TV Media S.R.L. % Romania Subsidiary Music Television System S.R.L. % Romania Subsidiary Campus Radio S.R.L. % Romania Equity-Accounted Affiliate CME Slovak Holdings B.V. % Netherlands Subsidiary A.R.J., a.s. % Slovak Republic Subsidiary Page 9 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share data) Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) MARKÍZA-SLOVAKIA, spol. s r.o. % Slovak Republic Subsidiary GAMATEX, spol. s r.o. % Slovak Republic Subsidiary (in liquidation) A.D.A.M., a.s. % Slovak Republic Subsidiary (in liquidation) MEDIA INVEST, spol. s r.o. % Slovak Republic Subsidiary EMAIL.SK s.r.o. % Slovak Republic Subsidiary PMT, s.r.o. % Slovak Republic Cost Investment MMTV 1 d.o.o. % Slovenia Subsidiary Produkcija Plus d.o.o. % Slovenia Subsidiary POP TV d.o.o. % Slovenia Subsidiary Kanal A d.o.o. % Slovenia Subsidiary Euro 3 TV d.o.o. % Slovenia Equity-Accounted Affiliate TELEVIDEO d.o.o. (trading as TV Pika) % Slovenia Subsidiary CME Cyprus Holding II Ltd. % Cyprus Subsidiary TV Media Planet Ltd. % Cyprus Subsidiary CME Cyprus Holding Ltd. % Cyprus Subsidiary International Media Services Ltd. % Bermuda Subsidiary CME Ukraine Holding II B.V. % Netherlands Subsidiary Grizard Investments Limited % Cyprus Subsidiary Grintwood Investments Limited % Cyprus Subsidiary Innova Film GmbH % Germany Subsidiary CME Media Pro B.V. % Netherlands Subsidiary Media Pro Pictures s.r.o. % Czech Republic Subsidiary Zmĕna, s.r.o. % Czech Republic Subsidiary Taková normální rodinka, s.r.o. % Czech Republic Subsidiary Media Pro Pictures S.A. % Romania Subsidiary Media Pro Distribution S.R.L. % Romania Subsidiary Media Pro Music and Entertainment S.R.L. % Romania Subsidiary Pro Video S.R.L. % Romania Subsidiary Hollywood Multiplex Operation S.R.L. % Romania Subsidiary Page 10 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share data) Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Studiourile Media Pro S.A. % Romania Subsidiary Promance International S.R.L. % Romania Subsidiary Pro Video Film and Distribution Kft % Hungary Subsidiary Central European Media Enterprises N.V. % Netherlands Antilles Subsidiary Central European Media Enterprises II B.V. % Netherlands Antilles Subsidiary CME Media Enterprises B.V. % Netherlands Subsidiary CME Investments B.V. % Netherlands Subsidiary CME Programming B.V. % Netherlands Subsidiary CME Ukraine Holding B.V. % Netherlands Subsidiary CME Development Financing B.V. % Netherlands Subsidiary CME Ukraine Holding GmbH % Austria Subsidiary CME Development Corporation % Delaware (USA) Subsidiary CME Media Services Limited % United Kingdom Subsidiary CME SR d.o.o. % Serbia Subsidiary 1+1 Production % Ukraine Subsidiary (2) Studio 1+1 LLC % Ukraine Subsidiary (2) Ukrainian Media Services LLC % Ukraine Subsidiary (2) Ukrpromtorg-2003 LLC % Ukraine Subsidiary (2) Gravis-Kino LLC % Ukraine Subsidiary (2) TV Stimul LLC % Ukraine Subsidiary (2) TOR LLC % Ukraine Subsidiary (2) ZHYSA LLC % Ukraine Subsidiary (2) Glavred-Media LLC % Ukraine Cost Investment (2) All subsidiaries have been consolidated in our Financial Statements.All equity-accounted affiliates have been accounted for using the equity method.All cost investments have been accounted for using the cost method. Subsidiaries were disposed of in connection with the sale of our Ukraine operations which was completed on April 7, 2010. The results of operations have been accounted for as discontinued operations and the assets and liabilities have been classified as held for sale for all periods presented (see Note 19, “Discontinued Operations”). Page 11 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share data) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). FASB Codification project On July 1, 2009 we adopted FASB Statement No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (“FAS 168”). FAS 168 became the single source of authoritative nongovernmental US GAAP, superseding existing FASB, American Institute of Certified Public Accountants (“AICPA”), Emerging Issues Task Force (“EITF”), and related accounting literature. FAS 168 reorganizes the thousands of accounting pronouncements into roughly 90 accounting topics and displays them using a consistent structure. Also included is relevant Securities and Exchange Commission guidance organized using the same topical structure in separate sections. For convenience, references to pre-codification standards have been retained in this filing but are accompanied parenthetically by a reference to the appropriate section in the Accounting Standards Codification™ (“ASC”, “the Codification”). In future filings, all references to authoritative accounting literature will be in accordance with the Codification only. The significant accounting policies are summarized as follows: Basis of Presentation The consolidated financial statements include the accounts of Central European Media Enterprises Ltd. and our subsidiaries, after the elimination of intercompany accounts and transactions.We consolidate the financial statements of entities in which we hold at least a majority voting interest and entities in which we hold less than a majority voting interest but over which we have the ability to exercise control. Entities in which we hold less than a majority voting interest but over which we exercise significant influence are accounted for using the equity method. Other investments are accounted for using the cost method. Discontinued Operations On April 7, 2010, we completed the sale of our former operations in the Ukraine to Harley Trading Limited, a company beneficially owned by Igor Kolomoisky, a CME Ltd. shareholder and a member of our Board of Directors, for total consideration of $308.0 million. The results of our former Ukraine operations have therefore been accounted for as discontinued operations for all periods presented in accordance with Accounting Standard Codification ("ASC") Topic 360, “Property, Plant and Equipment” (see Note 19, “Discontinued Operations”). We have also reclassified the assets and liabilities held for sale as at December 31, 2009 and 2008. Revenue Recognition Revenue is recognized when there is persuasive evidence of an arrangement, delivery of products has occurred or services have been rendered, the price is fixed or determinable and collectability is reasonably assured. A bad debt provision is maintained for estimated losses resulting from our customers’ inability to make payments. Revenues are recognized net of discounts and customer sales incentives.Our principal revenue streams and their respective accounting treatments are discussed below: Advertising revenue Revenues primarily result from the sale of advertising time.Television advertising revenue is recognized as the commercials are aired.In certain countries, we commit to provide advertisers with certain rating levels in connection with their advertising.Revenue is recorded net of estimated shortfalls, which are usually settled by providing the advertiser additional advertising time.Discounts and agency commissions are recognized at the point when the advertising is broadcast and are reflected as a reduction to gross revenue. Page 12 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share data) Program distribution revenue Program distribution revenue is recognized when the relevant agreement has been entered into, the product is available for delivery, the license period has begun, collectability of the cash is reasonably assured and all of our contractual obligations have been satisfied. Subscription revenues Subscriber fees from cable operators and direct-to-home broadcasters are recognized as revenue over the period for which the channels are provided and to which the fees relate.Subscriber revenue is recognized as contracted, based upon the level of subscribers. Barter transactions Barter transactions represent advertising time exchanged for non-cash goods and/or services, such as promotional items, advertising, supplies, equipment and services.Revenue from barter transactions is recognized as income when advertisements are broadcast.Expenses are recognized when goods or services are received or used.We record barter transactions at the fair value of goods or services received or advertising surrendered, whichever is more readily determinable.Barter revenue amounted to US$ 2.9 million, US$ 4.6 million and US$ 4.4 million for the years ending December 31, 2009, 2008 and 2007, respectively. Cash and Cash Equivalents Cash and cash equivalents consist of cash on hand and marketable securities with original maturities of three months or less.Cash that is subject to restrictions is classified as restricted cash. Property, Plant and Equipment Property, plant and equipment is carried at cost, less accumulated depreciation.Depreciation is computed using the straight-line method over the estimated useful lives assigned to each major asset category as below: Asset category Estimated useful life Land Indefinite Buildings 25 years Station machinery, fixtures and equipment 4 - 8 years Other equipment 3 – 8 years Software licenses 3 – 5 years Construction-in-progress is not depreciated until put into use.Capital leases are depreciated on a straight-line basis over the shorter of the estimated useful life of the asset or the lease term.Leasehold improvements are depreciated over the shorter of the related lease term or the life of the asset. Costs of repairs and maintenance are expensed as incurred. Assets to be disposed of are reported at the lower of carrying value or fair value, less costs of disposal. Page 13 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share data) Long-Lived Assets Including Intangible Assets with Finite Lives Long-lived assets include property, plant, equipment and intangible assets with finite lives. In accordance with FASB Statement No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“FAS 144”) (ASC 360), we review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable.The carrying values of long-lived assets are considered impaired when the anticipated undiscounted cash flows from such assets are less than their carrying values.In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair value. Program Rights Purchased program rights Purchased program rights and the related liabilities are recorded at their gross value when the license period begins and the programs are available for broadcast. Purchased program rights are classified as current or non-current assets based on anticipated usage, while the related program rights liability is classified as current or non-current according to the payment terms of the license agreement. Program rights are evaluated to determine if expected revenues are sufficient to cover the unamortized portion of the program.To the extent that expected revenues are insufficient, the program rights are written down to their net realizable value. Program rights are amortized on a systematic basis over their expected useful lives, depending on their categorization.The appropriateness of the amortization profiles are reviewed regularly and are as follows: Amortization % Type of programming Run 1 Run 2 Run 3 Run 4 Run 5 Special blockbuster 30
